     4:19-cv-03103-JMG-CRZ Doc # 14 Filed: 11/29/19 Page 1 of 6 - Page ID # 47




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF NEBRASKA


LEGAL AID OF NEBRASKA, INC.,                        CASE NO. 4:19-cv-3103-CRZ

                        Plaintiff,

         v.

CHAINA WHOLESALE, INC., d/b/a
DELUXE IMPORT and AMAZON, INC.,

                        Defendants.


              DEFENDANT AMAZON.COM, INC.’S REPLY BRIEF IN SUPPORT
                    OF MOTION TO DISMISS UNDER RULE 12(b)(6)

A.       Introduction
         Plaintiff’s opposition rests on multiple flawed premises. It advocates a deference to bare

allegations in the Complaint that the Supreme Court has rejected; it assumes that a description of

a product’s protective features are an admission of defect; it relies on an affidavit and a page from

a website that are not part of the Complaint and not properly considered when analyzing a motion

to dismiss; and it presupposes that a reference on that website page to “melting”—but that nowhere

mentions fire—shows knowledge that the product would cause a fire. Applying the proper legal

standard to the allegations in the Complaint, Plaintiff’s claims against Amazon do not state a claim

upon which relief can be granted.

B.       Argument
         Plaintiff’s opposition does not cure the defects in its Complaint, either as a matter of

procedure or substance.

         First, Plaintiff misstates the legal standard. It cites (at 5-6) older Eighth Circuit cases for

the now-discredited propositions that all allegations are taken as true and that the Complaint need

not allege facts showing that the elements of the claims are met. But BJC Health Systems and

Schmedding were decided before the Supreme Court’s decisions in Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). As Amazon explained in its

                                                   1
4844-6525-7902.1
    4:19-cv-03103-JMG-CRZ Doc # 14 Filed: 11/29/19 Page 2 of 6 - Page ID # 48




motion (at 3-4), these cases require “more than labels and conclusions”; a “formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. The “complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” McShane Constr. Co. v. Gotham Ins. Co., 867 F.3d 923, 927 (8th Cir. 2017) (quoting Iqbal).

         Second, the allegations in the Complaint stop “short of the line between possibility and

plausibility.” Iqbal, 556 U.S. at 678. For its negligence claims, Plaintiff points to (at 7) statements

on Amazon.com that the heater had “overheat protection” and a “plastic housing which stays room

temperature to the touch.” In Plaintiff’s view, these descriptions of the product “suggest[] that
Amazon was aware that this type of heater posed combustion risks but it was trying to assure

customers that such risks did not exist in this particular brand of heater ….” (Opp. at 7-8.)

         Plaintiff’s interpretation is far-fetched and implausible. It treats a description of a product’s

protective features as an admission of defect, which is not the case. Describing a car as having

airbags or a phone has having overcharge protection does not indicate that their manufacturers

think these products are defective. Moreover, Plaintiff does not actually allege that Amazon

authored the product descriptions. It simply alleges that they were on the “Amazon website.”

(ECF No. 1 ¶ 13.) Plaintiff’s theory is that Amazon “implicitly represented” that the heater “was

safe by listing it for sale on its website”—not that Amazon sold the product or made express

representations about it. (Id. ¶ 10.)

         As for the warranty claims, neither Plaintiff’s Complaint nor opposition brief offers any

facts showing that Amazon issued an express warranty or was subject to an implied warranty.

Plaintiff cites (at 9) a vacated Third Circuit opinion and an opinion from the Western District of

Wisconsin, neither of which involved the question whether Amazon issued a warranty. It also

cites (at 8) the same product descriptions noted above and cited in paragraph 13 of the Complaint,

but that paragraph nowhere alleges that Amazon (as opposed to a third-party seller) authored them.
         Plaintiff’s own pleading indicates that co-defendant Chaina was the seller. The Complaint

alleges that Chaina is a “corporation engaged … in the business of distributing and/or selling DLux

Infrared Quartz Space Heaters” and “sold” the heater “through Amazon.com.” (ECF No. 1 ¶¶ 5,

                                                    2
4844-6525-7902.1
    4:19-cv-03103-JMG-CRZ Doc # 14 Filed: 11/29/19 Page 3 of 6 - Page ID # 49




7.) It alleges that “the fire was caused by the DLUx Infrared Quartz Space Heater sold by Chaina

through Amazon.com.” (Id. ¶ 15.) Chaina, not Amazon, would be subject to an implied warranty.

See McDonald v. LG Elec. USA, Inc., 219 F. Supp. 3d 533, 542 (D. Md. 2016) (dismissing implied

warranty claims against Amazon because allowing third-party sellers to sell products on its website

“does not qualify it as a merchant or a seller under Maryland’s UCC”). Further, Plaintiff nowhere

alleges that Amazon is a merchant with respect to space heaters, which is required for an implied

warranty of merchantability. See Laird v. Scribner Coop, Inc., 466 N.W.2d 798, 804 (Neb. 1991);

Neb. Stat. UCC § 2-314. And “provid[ing] heat safely” (opp. at 9) is the ordinary purpose of a
space heater, not a particular purpose that can support an implied warranty of fitness. See Stones

v. Sears, Roebuck & Co., 558 N.W.2d 540, 547 (Neb. 1997) (a “particular purpose differs from

the ordinary purpose for which the goods are used” and is “a specific use by the buyer which is

peculiar to the nature of his or her business”).

         Third, Plaintiff seems to recognize that its Complaint falls short by attempting to shore it

up with an affidavit and one-page printout from a website. (ECF No. 13-1.) But the Court

“assess[es] plausibility considering only the materials that are necessarily embraced by the

pleadings and exhibits attached to the complaint.” Park Irmat Drug Corp. v. Express Scripts

Holding Co., 911 F.3d 505, 512 (8th Cir. 2018) (internal quotation marks omitted). The Court

“generally must ignore materials outside the pleadings, but it may consider some materials that are

part of the public record or do not contradict the complaint, as well as materials that are necessarily

embraced by the pleadings.” Ashford v. Douglas Cty., 880 F.3d 990, 992 (8th Cir. 2018).

         The affidavit and attachment are not part of the Complaint, nor necessarily embraced by it.

The Court therefore should exclude them from consideration.

         Fourth, even if the Court considered these documents, their contents do not push Plaintiff

over the line of plausibility. Determining “whether a complaint states a plausible claim for relief
is a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” McShane, 867 F.3d at 927-28 (quoting Iqbal; internal quotation marks and

ellipses omitted).

                                                   3
4844-6525-7902.1
     4:19-cv-03103-JMG-CRZ Doc # 14 Filed: 11/29/19 Page 4 of 6 - Page ID # 50




         Read in context, the customer review does not support an inference that Amazon knew or

should have known that the product could cause a fire. It says “melting” and that the product is

“unusable.” (ECF No. 13-1 at 2.) It does not say what melted, so there is no way to know if it

was an important part or to infer what temperature was reached. It nowhere mentions fire. Plaintiff

has not identified a single fire allegedly caused by the product.

         Plaintiff also misleadingly states (at 5) that Amazon “verified” this complaint. In actuality,

“verified purchase” simply means that Amazon “verified that the person writing the review

purchased the product at Amazon and didn’t receive the product at a deep discount”—as a quick
look at Amazon’s website reveals. See https://www.amazon.com/gp/help/customer/display.html

/ref=hp_20079100_verifiedreviews?nodeId=201145140 (last visited Nov. 27, 2019). Nothing in

the document suggests that Amazon verified, agreed with, or even knew about the complaint.

There are millions of customer reviews on Amazon.com. The fact that one of them mentions

melting, while offering zero context and not mentioning fire, does not mean that Amazon knew or

should have known that the product that Legal Aid bought would cause a fire.

C.       Conclusion
         Plaintiff’s Complaint does not state a claim against Amazon upon which relief can be

granted, nor has Plaintiff proposed a pleading that could fix these defects. Accordingly,

dismissal of the complaint with prejudice is appropriate.




                                                   4
4844-6525-7902.1
    4:19-cv-03103-JMG-CRZ Doc # 14 Filed: 11/29/19 Page 5 of 6 - Page ID # 51




   Dated November 29, 2019.          AMAZON, INC., Defendant


                                     By: /s/ J.   Daniel Weidner
                                           J. Daniel Weidner, #23738
                                           John V. Matson, ##25278
                                           KOLEY JESSEN P.C., L.L.O.
                                           One Pacific Place, Suite 800
                                           1125 South 103rd Street
                                           Omaha, NE 68124-1079
                                           (402) 390-9500; (402) 390-9005 (facsimile)
                                           Daniel.Weidner@koleyjessen.com
                                           John.Matson@koleyjessen.com

                                     Attorneys for Defendant Amazon, Inc.




                                       5
4844-6525-7902.1
    4:19-cv-03103-JMG-CRZ Doc # 14 Filed: 11/29/19 Page 6 of 6 - Page ID # 52




                                  CERTIFICATE OF SERVICE


           The undersigned hereby certifies that on the 29th day of November, 2019, I electronically
 filed the foregoing with the Clerk of the Court by using the CM/ECF system which sent
 notification of such filing to all CM/ECF participants.


                                               J. Daniel Weidner
                                               J. Daniel Weidner




                                                  6
4844-6525-7902.1
